Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 22 March 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-23, 28 and 35 have been canceled. Claims 28 and 35 were canceled in the instant filing.
2. No new Claims have been added.
3. Claims 24, 25, 27, 30-34, 36-38, 40-41 and 44 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
5. A Declaration under 37 CFR 1.132 by Galina Skaldtchikova.
The following objection(s)/rejection(s) has/have been overcome:
6. The rejection of Claims 31-38 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of reducing the likelihood of a human experiencing the conditions recited in claims 39 and 40 via administration of a composition consisting essentially of choline cation, succinate anion, nicotinamide, nicotinamide riboside or nicotinamide mononucleotide, does not reasonably provide enablement for the method as broadly encompassed by claim 31, has been withdrawn in view of the amendment to claim 31. 
7. The rejection of Claims 24-27, 29-34 and 36-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been overcome by amendments to claims 24, 31 and 40.
8. The rejection of Claim 38 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been overcome by amendment.
9. The rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) has been rendered moot by cancelation.
10. The rejection of Claims 31-36, 38-40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) has been withdrawn in view of the amendments to claims 31 and 44. Amended claims 31 and 44 are now drawn to a method of increasing the mean levels of one of NADH or ATP or phosphocreatine in a human via administration of a composition comprising choline, succinate and nicotinamide. The claimed method is neither taught nor suggested by the cited prior art.
11. The rejection of Claims 37 and 41under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) and further in view of Mazzio et al (US 8,367,121 B2) has been withdrawn in view of the amendments to independent claims 31. The claimed method is neither taught nor suggested by the cited prior art.
12. The rejection of Claims 24-44 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,673,977 (‘977) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) and further in view of Mazzio et al (US 8,367,121 B2) has been withdrawn. The instant claims are drawn to a composition and method of use of the composition that is different from the composition used in the method of ‘977. The secondary references do not compensate for the deficiency of ‘977.
	Claims 24-27, 29-34 and 36-44 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 22 March 2022 wherein the limitations in pending claims 24, 25, 27, 30-34, 36-38, 40-41 and 44 have been amended. Claim 24 has been amended as a composition comprising choline cation, succinate anion and nicotinamide as components. Claims 31, 44 and dependents thereof have been amended as method claims drawn to synergistically increasing the level of one of nicotinamide adenine dinucleotide, adenosine triphosphate and phosphocreatine in a human via administration of a composition comprising choline cation, succinate anion and nicotinamide, and administering the composition to a select group of human population experiencing certain conditions. Support is seen at paras 0027, 0035, 0092-0098, 0102-0104 and 0105-0109 in the published application US 2020/0171019 A1.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32, 36 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is drawn to the composition of claim 24 and recites the same components. A ratio is recited for choline succinate but there is no ratio recited for nicotinamide. It is unclear as to what applicant intends. If the nicotinamide ratio is the same then claim 25 is a duplicate of claim 1. If applicant intends a particular ratio for nicotinamide it should be clearly recited in the claim. Clarification is needed. This also applies to claims 32 and 36. 
Claim 44 is drawn to a method wherein a patient population having one or more of several symptoms is administered a composition consisting essentially of choline cation, succinate anion and nicotinamide in a specific ratio range and thereby synergistically increasing a mean level of one of more of NADH, ATP and PCr. This is also recited in claim 31. In claim 31 the subject population is broader and is seen to include the subject population in claim 44. Does applicant intend a method of treating the symptoms in the adult human in claim 44? The claim intent is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is drawn to the composition of claim 24 and recites the same components. A ratio for choline succinate is recited. There is no ratio recited for nicotinamide. Therefore, claim 25 is not further limiting. This also applies to claim 36.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1; of record) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329; of record).
Pomytkin et al teaches a composition consisting of choline cation and succinate anion (para 0009-0010, 0015; part of the limitation of claim 24). The dosage can be in the range of 0.1 to 50mg/Kg of body weight (para 0017). The composition can be in a variety of dosage forms (para 0015). The composition is useful for a condition that affects the brain. Pomytkin does not expressly teach a composition wherein nicotinamide or a nicotinamide derivative is also used as a component in the composition and the ratio of choline, succinate and the nicotinamide compound as in claim 24 and the limitations of claims 25-27 and 29.
McCandless teaches that the importance of nicotinamide became apparent after the discovery of the pyridine nucleotides NAD and NADP (page 311, Introduction). Nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (page 312, part 2; page 313, part 3; component of the composition in claim 24). Nicotinamide cannot be synthesized in mammalian brain since the brain lacks the final enzyme in the synthetic pathway. For this reason, the brain has to receive nicotinamide from dietary sources (page 315, part 4.1).  According to McCandless, nicotinamide is able to cross the blood brain barrier (page 318). From this teaching, one of ordinary skill in the art will recognize the importance of nicotinamide in cerebral energy metabolism, and would therefore want to include nicotinamide as a component in the composition of Pomytkin.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003) and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Thus, it is obvious to combine prior art elements and arrive at the instant composition comprising choline, succinate and nicotinamide.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Including nicotinamide as a component in the composition of Pomytkin will provide another active agent that will ensure normal brain energy metabolism and aid in treating cognitive dysfunction. Nicotinamide being able to cross the blood brain barrier is an important property.
It is well within the skill level of the artisan to adjust the dosage and ratios of the components as in claims 24-27 for the purpose of optimal beneficial effects. Since Pomytkin teaches that its composition can be provided in various dosage forms for administration the artisan would find it obvious to provide the instant composition as a nutritional composition as in claim 29.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1; of record) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329; of record) and further in view of Mazzio et al (US 8,367,121 B2; of record).
The teachings of Pomytkin and McCandless are set forth above. Pomytkin does not teach or suggest use of creatine or a creatine precursor as an additional component as in claim 30.
Mazzio et al, drawn to compositions for treating Parkinson’s disease (PD), teaches that disturbances in choline/creatine ratios have been observed in PD pathological models in humans and primates. Creatine protects against MPP+/MPTP, 6-OHDA and glucose deprivation (col. 13, lines 33-37; component recited in instant claim 30). 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003), and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Mazzio teaches the importance and need for creatine. Thus, it is obvious to combine prior art elements and arrive at the instant composition comprising choline, succinate and nicotinamide and further comprising creatine or a creatine precursor.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Including creatine or a precursor thereof further as a component in the composition will provide another active agent that will ensure normal brain metabolism and antagonize major mitigating factors to the degenerative processes in the brain (Mazzio-abstract).

Response to Applicant’s Remarks
Regarding the rejection of claims 24-27 and 29-30 (as it applies now) under 35 USC 103 applicant has argued that Dr. Skaldtchikova, in her declaration, notes that in the field that is highly unpredictable, it is by conducting research on specific combinations that synergistic compositions and methods are invented. The mere fact that a compound has a certain effect individually does not mean that the same compound would have antagonistic, additive or synergistic effects when combined with other active agents and in the instant case it is a combination of nicotinamide and dicholine succinate. Neither Pomytkin nor the cited portions of McCandless disclose or suggest whether large doses of nicotinamide would be needed to cause moderate increase in NAD. None of the cited references disclose or suggest whether adding nicotinamide to choline and succinate would inhibit, merely moderately increase, or synergistically increase the effects of the choline and succinate on levels of ATP, NADH or PCr.
Regarding claim 30, the teaching by Mazzio that creatine is important and needed says nothing about whether the choline: succinate: nicotinamide compositions would be effective for synergistically increasing the levels of ATP, NADH or PCr. Based on the declaration of Skaldtchikova a prima facie case of obviousness has not been presented to arrive at the claimed methods. The Pomytkin reference does not mention anything about nicotinic acid or nicotinamide. McCandless teaches a previous study in brain when large amounts of nicotinamide produced only moderate amounts of nicotinamide adenine dinucleotide. This teaching could lead an ordinary scientist away from inclusion of nicotinamide in a composition with choline and succinate in the claimed ratios. McCandless discusses niacin and nicotinamide as if they were interchangeable. However, the results in Example 2 and para 0094 of the specification demonstrate that nicotinic acid (niacin) when substituted for nicotinamide, synergistic results are not observed. This strengthens the inventive significance of the results. Examples 3-5 show the synergistic increases in ATP and NADH at various points across the claimed range of the ratios of the three components (Declaration paras 38-49 and 50-53). A prima facie case of obviousness has not been established (pages 14-18 of Remarks).
Applicant’s arguments and the Declaration of Dr. Skladtchikova have been considered but are not found to be persuasive for the rejection of claims 24-29 and 30. The said claims are drawn to a composition comprising choline, succinate and nicotinamide in a ratio range. The recitation in claim 24 that follows the ratio range is not given patentable weight since it indicates intended use. Synergism seen using a composition is relevant for a method claim. As far as claims 24-27 and 29 are concerned, Pomytkin teaches that its composition, which comprises choline cation and succinate anion, is useful for a condition that affects the brain. From the teaching of McCandless one of ordinary skill in the art will recognize that nicotinamide is an important component for brain energy metabolism, which, if not functioning properly will affect the brain. It also crosses the blood brain barrier. Therefore, the artisan would include it as a component in the composition of Pomytkin in order to arrive at the claimed composition. Whether the combination is effective for synergistically increasing the mean intracellular level of NADH, ATP and PCr as in claim 24 is not relevant for a composition claim. The combined teachings of the prior art provide a suggestion and motivation for arriving at the claimed composition. Since the prior art teaches what the combination is useful for, the amounts and ratios can be adjusted for optimal beneficial effects of the composition as taught in the prior art. The prior art need not teach the same synergistic increase in the levels of NADH, ATP or PCr for making the claimed composition. Since the prior art teaches the importance of the combination for brain energy metabolism and since nicotinamide crosses the blood-brain-barrier, there is suggestion and motivation for making the claimed composition. 
Regarding claim 30, Mazzio et al, drawn to compositions for treating Parkinson’s disease (PD), teaches that disturbances in choline/creatine ratios have been observed in PD pathological models in humans and primates. Creatine protects against MPP+/MPTP, 6-OHDA and glucose deprivation. From Mazzio’s teaching it can be seen that creatine is important for the brain and therefore the artisan would include creatine as an additional component in view of Pomytkin and McCandless. 
The combined teachings of the cited prior art do render claims 24-27, 29 and 30 obvious. The rejection is maintained.



Conclusion
1. Pending claims 24-27, 29, 30, 32, 36 and 44 are rejected.
2. Claims 31, 33-34 and 37-43 are free of prior art.
3. Claims 1-23, 28 and 35 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623